 



Exhibit 10.1
XO COMMUNICATIONS, LLC
WAIVER
WITH RESPECT TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
          This Waiver (“Waiver”), dated as of March 30, 2006, with respect to
the Amended and Restated Credit and Guaranty Agreement, dated January 16, 2003
(as amended, supplemented or otherwise modified, through the date hereof, and as
it may be further amended, supplemented or otherwise modified, the “Credit
Agreement”), by and among XO Communications, LLC, a Delaware limited liability
company (the “Company,” as successor by merger to XO Communications, Inc., a
Delaware corporation), certain affiliates and subsidiaries of the Company, as
Guarantors, the Lenders party thereto from time to time and Mizuho Corporate
Bank, Ltd., as administrative agent (the “Administrative Agent”).
RECITALS
          A. Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Credit Agreement.
          B. Pursuant to Section 10.5 of the Credit Agreement, the Requisite
Lenders have the right to waive any provision of the Credit Documents or consent
to any departure of any Credit Party therefrom or may take any action
contemplated in the Credit Documents and such waiver shall be effective upon the
written concurrence of the Requisite Lenders.
          C. The Lenders executing this Waiver constitute the Requisite Lenders
pursuant to Section 1.1 of the Credit Agreement.
          D. The Company anticipates that it will not be in compliance with
Section 6.6(b) of the Credit Agreement for the fiscal quarter ended March 31,
2007.
          E. The Requisite Lenders desire to waive compliance by the Company
with the requirements of Section 6.6(b) of the Credit Agreement on the terms and
for the periods set forth herein.
          NOW, THEREFORE, in consideration of the promises and the mutual
covenants and agreement herein contained, the parties hereto hereby agree as
follows:
WAIVER
          1. Effective as of the date of this Waiver, the Requisite Lenders
hereby waive compliance by the Company and the Guarantors with the requirements
of Section 6.6(b) of the Credit Agreement for the fiscal quarter ended March 31,
2007.
          2. Except as expressly provided herein, (a) the execution, delivery
and performance of this Waiver shall not constitute a waiver of any provision
of, or operate as a

 



--------------------------------------------------------------------------------



 



waiver of any right, power or remedy of the Administrative Agent or any Lender
under the Credit Agreement or any other Credit Document and (b) the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.
          3. This Waiver and the rights and obligations of the parties hereunder
shall be governed by, and shall be construed and enforced in accordance with,
the internal laws of the State of New York, without regard to conflicts of laws
principles.
          4. This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
[remainder of page intentionally left blank]

- 2 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Requisite Lender has caused this Waiver to be
duly executed and delivered by its respective officers thereunto duly authorized
as of the date first written above.

            LENDER:

ARNOS CORP.
        By:    /s/ Edward Mattner       Name: Edward Mattner       Title:  Vice
President         Agreed and Acknowledged:

XO COMMUNICATIONS, LLC
        By:    /s/ William Garrahan       Name: William Garrahan      
Title:  Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



     
 
  GUARANTORS:
 
   
 
  XO HOLDINGS, INC.
 
  LMDS HOLDINGS, INC.
 
  COAST TO COAST TELECOMMUNICATIONS, INC.
 
  LHP EQUIPMENT, INC.
 
  TELECOMMUNICATIONS OF NEVADA, LLC
 
  V&K HOLDINGS, INC.
 
  XO ASIA LIMITED
 
  XO COMMUNICATIONS SERVICES, INC.
 
  XO DATA SERVICES, LLC
 
  XO GLOBAL COMMUNICATIONS, INC.
 
  XO INTERACTIVE, INC.
 
  XO INTERCITY HOLDINGS NO. 1, LLC
 
  XO INTERCITY HOLDINGS NO. 2, LLC
 
  XO INTERNATIONAL HOLDINGS, INC.
 
  XO INTERNATIONAL, INC.
 
  XO LONG DISTANCE SERVICES (VIRGINIA), LLC
 
  XO MANAGEMENT SERVICES, INC.
 
  XO MANAGEMENT SERVICES, NEVADA, INC.
 
  XO MINDSHARE, LLC
 
  XO NEVADA MERGER SUB, INC.
 
  XO SERVICES, INC.
 
  XO VIRGINIA, LLC

                  By:    /s/ Carl J. Grivner       Name: Carl J. Grivner      
Title:  President and Chief Executive Officer    

 